

115 HR 2608 IH: Fair Allocation of Highway Funds Act of 2017
U.S. House of Representatives
2017-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2608IN THE HOUSE OF REPRESENTATIVESMay 23, 2017Mr. Foster (for himself, Mr. Kustoff of Tennessee, Mr. Arrington, and Mr. Gottheimer) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, with respect to apportionments to States for certain highway
			 programs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Fair Allocation of Highway Funds Act of 2017. 2.Calculation of amountsSection 104(c)(1)(B) of title 23, United States Code, is amended—
 (1)by striking The initial amounts and inserting the following:  (i)General ruleExcept as provided in clause (ii), the initial amounts; and
 (2)by adding at the end the following:  (ii)Special rule for fiscal years 2018 through 2020 (I)In generalNotwithstanding clause (i), for each of fiscal years 2018, 2019, and 2020, the initial amounts resulting from the calculation under subparagraph (A) shall be adjusted to ensure that each State receives an aggregate apportionment equal to at least 95 percent, but not more than 105 percent, of the sum of—
 (aa)the estimated tax payments attributable to highway users in the State paid into the Highway Trust Fund (other than the Mass Transit Account) in the most recent fiscal year for which data are available; plus
 (bb)an amount which bears the same ratio to the General Fund transfer amount for the applicable fiscal year as—
 (AA)the aggregate of amounts collected in such State under the Federal internal revenue laws (other than the taxes and penalties described in section 9503(b) of the Internal Revenue Code of 1986) in the most recent fiscal year for which data are available; bears to
 (BB)the aggregate of amounts collected in all States under such Federal internal revenue laws in such fiscal year.
 (II)Total apportionmentAfter the adjustment described in subclause (I), the amount for each State determined under this subsection for each of fiscal years 2018, 2019, and 2020 shall be adjusted by a single multiplicative factor to ensure that the total amount apportioned will not be affected by this clause.
 (III)General Fund transfer amount definedIn this clause, the term General Fund transfer amount means, for a fiscal year, the product obtained by multiplying the amount identified in section 9503(f)(8)(A) of the Internal Revenue Code of 1986 by the proportion that—
 (aa)the amount authorized for appropriation under section 1101(a)(1) of the FAST Act for that fiscal year; bears to
 (bb)the aggregate amount authorized for appropriation under section 1101(a)(1) of the FAST Act for fiscal years 2018, 2019, and 2020..
			